DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al (US 9,574,911 B2) in view of Hayashi (US 9,164,228 B2).
Hoover teaches a multicore optical fiber (10, Figs. 1-2) comprising:
a multicore glass fiber (10), the multicore glass fiber (10) comprising:
a plurality of core regions (20, 30), each of the plurality of core regions surrounded by and directly adjacent to a dedicated inner cladding region (28, 38), the dedicated inner cladding region (28, 38) having a radius r2 in the range from 9.0 µm - 18.0 µm (width is 1 to 6 µm + radius of core which is 3 to 10 µm; C5 L1 – resulting in range that partially overlaps with the claimed range) and a relative refractive index Δ2 in the range from -0.80% to -0.10% (C4 L66 - C5 L1 - resulting in range that partially overlaps with the claimed range);
a common interior cladding region (36) surrounding the dedicated inner cladding region (28, 38) of each of the plurality of core regions (20, 30), the common interior cladding region (36) having a relative refractive index Δ4 and a radius Δ4 (see Fig. 1);
wherein each of the plurality of core regions (20, 30) has a radius r1 in the range from 3.0 µm - 8.0 µm and a relative refractive index Δ1 in the range from 0.20% - 0.80% (C4 L58-64);
wherein the common interior cladding region (36) is directly adjacent to the dedicated inner cladding region (28, 38) of each of the plurality of core regions (20, 30) (Fig. 1);
wherein the relative refractive index Δ4 is in the range from -0.30% to 0.30% (0, C4 L50-63) and the radius R4 is in the range from 50.0 µm - 125.0 µm (C5 L5-14);
wherein each of the plurality of core regions (20, 30) has a mode field diameter (MVFD) at 1310 nm greater than 7.0 µm (C6 L67 – C7 L2); and
wherein an average core spacing of all pairs of adjacent core regions of the plurality of core regions is greater than 25 µm (C5 L5-7).
Hoover does not teach expressly a common exterior cladding region surrounding the common interior cladding region, the common exterior cladding region having a radius R5 > R4 and a relative refractive index Δ5 < Δ4 or four or more core regions or the index of the exterior common cladding being -0.80 to -0.10% and the difference in index from the interior cladding being greater than 0.10% or what the radius, thickness and profile area of the exterior cladding is or what the crosstalk is between cores.
Hayashi teaches a multicore optical fiber (100, Fig. 32) comprising a plurality of core regions (seven 20s), a common interior cladding region (10) having a relative refractive index Δ4 and a radius R4 and a common exterior cladding region (30) surrounding and directly adjacent the common interior cladding region (10), the common exterior cladding region (30) having a radius R5 > R4 and a relative refractive index Δ5 < Δ4 (C32 L42-67).
Hoover and Hayashi are analogous art because they are from the same field of endeavor, multicore optical fibers.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fiber taught by Hoover to include the common exterior cladding region directly adjacent to the common interior cladding region as taught by Hayashi and to include four or more cores as taught by Hayashi.
The motivation for doing so would have been so light propagating in the outermost cores becomes less likely to leak into a coating layer (C32 L42-67) and more core regions increases the bandwidth of the fiber.
Hayashi discloses the common exterior cladding having an index that lower than a common interior cladding as discussed.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to discover an index in the range of -0.80 to -0.10% since the common interior cladding has an index of 0 so the claimed range overlaps with lower than 0, which results in an index difference of greater than 0.10% and since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Regarding the radius and thickness of the exterior cladding, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a radius of 50 to 130 µm for the exterior cladding since the interior cladding has a radius of 200 µm or less and the exterior cladding is relatively thin and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  A radius of 50 to 130 µm, thickness of 4 to 12 µm and profile area of 2% µm or greater would be predictable given a thin layer on top of a radius of less than 200 µm (and preferably 125 µm, C5 L5-14) and one of ordinary skill in the art would expect a fiber with this layer added to succeed since it only helps with light leakage (which would overlap with the R5-R4 of 4 to 12 µm).
Finally, the crosstalk between adjacent cores is a purely functional limitation and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover and Hayashi as applied to claim 1 above, and further in view of Bickham et al (US 9,470,841 B2).
Hoover and Hayashi teach the fiber previously discussed.
Hoover and Hayashi do not teach expressly edge spacing between one or more of the cores being less than 30 µm.
Bickham teaches a multicore optical fiber (10, Fig. 2A) with an edge spacing (W) of four cores being less than 30 µm (Tables 1-3).
Hoover, Hayashi and Bickham are analogous art because they are from the same field of endeavor, multicore optical fibers.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fiber of Hoover and Hayashi to include an edge spacing of all exterior cores to be less than 30 µm as taught by Bickham.
The motivation for doing so would have been to be able to includes more cores in the fiber increasing bandwidth.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874